Filed 12/11/20 P. v. Smith CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074953

 v.                                                                      (Super.Ct.No. FVI19000315)

 KAHILL DARRELL SMITH,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Tony Raphael,

Judge. Affirmed.

         Correen Ferrentino, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Kahill Darrell Smith appeals from an order of the San

Bernardino Superior Court denying his motion to dismiss the People’s petition for

revocation of his probation. We will affirm.



                                                             1
                                      DISCUSSION

       After being evaluated for mental competency and found competent to stand trial,

defendant pled guilty in June 2019 to making criminal threats in violation of Penal Code

section 422. As part of the plea agreement, defendant was placed on felony probation

with mental health terms for 36 months. The court withheld imposition of the judgment

for 36 months.

       In August 2019, defendant was terminated from two programs he was required by

his probation to participate in (Seeking Safety and Substance Abuse Education). That

month, he also telephoned his probation officer to say he had moved but did not follow

the officer’s direction to come in on or before a certain date to complete a change of

address form. In August and September, he failed to report to his probation officer. On

September 29, 2019, the People filed a petition to revoke defendant’s probation and to

obtain a warrant for his arrest.

       Following another mental health evaluation that established defendant’s

competency, the court offered him three options: proceed in mental health court; have an

evidentiary hearing on the issue whether he violated his probation; or admit the violation

and serve 16 months in state prison. Defendant admitted the violation, and the court

sentenced him to the low term of 16 months in state prison, with 432 days credit (216 for

time served and 216 conduct credits).

       Defendant appealed, and this court appointed counsel to represent him.




                                             2
                                      DISCUSSION

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S 738 setting forth

statements of the case and facts, and one potential arguable issue: whether the trial court

erred when it revoked defendant’s probation and sentenced him to the low term in state

prison. Counsel also posits this court is required to undertake a review of the entire

record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and found no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                RAMIREZ
                                                                                         P. J.


We concur:

McKINSTER
                          J.

MILLER
                          J.




                                             3